The opinion of the court was delivered by
Steele, J.
The anonymous letter complained of purports to inform the plaintiff of a conspiracy against him, and to put him on his guard against it. By the demurrer it is conceded that the female defendant wrote the letter, and that the information was wilfully false, and given with a malicious design to annoy the plaintiff and frighten him out of town. That such damage might occur by reason of a false communication of this nature as would justify an action is not tó be questioned, but to warrant an action the loss or inconvenience sustained must be the direct and reasonable result of the letter, and of a reliance upon it, and must consist of something more than mental suffering or annoyance. The damages, which the plaintiff here alleges, are in substance, first, for his annoyance at receiving such a letter, and secondly, for his trouble and expense in discovering its authorship, and exposing its falsehood. We do not think there was anything in this very shallow anonymous communication reasonably calculated to justify the plaintiff in either anxiety or expense ; and in the light of all the allegations in the declaration it is clear that whatever anxiety or expense he incurred must have arisen from other causes than any reliance upon the letter.
The curiosity to discover the author, and the disposition to expose the imposition, was perhaps quite natural, but'the expense and loss of time incurred thereby cannot be the subject of an action.
Judgment affirmed.